

 S309 ENR: To award a Congressional Gold Medal to the World War II members of the Civil Air Patrol.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 309IN THE SENATE OF THE UNITED
		  STATESAN ACTTo award a Congressional Gold Medal to the
		  World War II members of the Civil Air Patrol.1.FindingsCongress makes the following
			 findings:(1)The unpaid volunteer members of the Civil
			 Air Patrol (hereafter in this Act referred to as the CAP) during
			 World War II provided extraordinary humanitarian, combat, and national
			 services
			 during a critical time of need for the Nation.(2)During the war, CAP members used their own
			 aircraft to perform a myriad of essential tasks for the military and the
			 Nation
			 within the United States, including attacks on enemy submarines off the
			 Atlantic and Gulf of Mexico coasts of the United States.(3)This extraordinary national service set the
			 stage for the post-war CAP to become a valuable nonprofit, public service
			 organization chartered by Congress and designated the Auxiliary of the
			 United
			 States Air Force that provides essential emergency, operational, and
			 public
			 services to communities, States, the Federal Government, and the
			 military.(4)The CAP was established on December 1,
			 1941, initially as a part of the Office of Civil Defense, by air-minded
			 citizens one week before the surprise attack on Pearl Harbor, Hawaii, out
			 of
			 the desire of civil airmen of the country to be mobilized with their
			 equipment
			 in the common defense of the Nation.(5)Within days of the start of the war, the
			 German Navy started a massive submarine offensive, known as Operation
			 Drumbeat,
			 off the east coast of the United States against oil tankers and other
			 critical
			 shipping that threatened the overall war effort.(6)Neither the Navy nor the Army had enough
			 aircraft, ships, or other resources to adequately patrol and protect the
			 shipping along the Atlantic and Gulf of Mexico coasts of the United
			 States, and
			 many ships were torpedoed and sunk, often within sight of civilians on
			 shore,
			 including 52 tankers sunk between January and March 1942.(7)At that time General George Marshall
			 remarked that [t]he losses by submarines off our Atlantic seaboard and
			 in the Caribbean now threaten our entire war effort.(8)From the beginning CAP leaders urged the
			 military to use its services to patrol coastal waters but met with great
			 resistance because of the nonmilitary status of CAP civilian pilots.(9)Finally, in response to the ever-increasing
			 submarine attacks, the Tanker Committee of the Petroleum Industry War
			 Council
			 urged the Navy Department and the War Department to consider the use of
			 the CAP
			 to help patrol the sea lanes off the coasts of the United States.(10)While the Navy initially rejected this
			 suggestion, the Army decided it had merit, and the Civil Air Patrol
			 Coastal
			 Patrol began in March 1942.(11)Oil companies and other organizations
			 provided funds to help pay for some CAP operations, including vitally
			 needed
			 shore radios that were used to monitor patrol missions.(12)By late March 1942, the Navy also began to
			 use the services of the CAP.(13)Starting with 3 bases located in Delaware,
			 Florida, and New Jersey, CAP aircrews (ranging in age from 18 to over 80)
			 immediately started to spot enemy submarines as well as lifeboats, bodies,
			 and
			 wreckage.(14)Within 15 minutes of starting his patrol on
			 the first Coastal Patrol flight, a pilot had sighted a torpedoed tanker
			 and was
			 coordinating rescue operations.(15)Eventually 21 bases, ranging from Bar
			 Harbor, Maine, to Brownsville, Texas, were set up for the CAP to patrol
			 the
			 Atlantic and Gulf of Mexico coasts of the United States, with 40,000
			 volunteers
			 eventually participating.(16)The CAP used a wide range of civilian-owned
			 aircraft, mainly light-weight, single-engine aircraft manufactured by
			 Cessna,
			 Beech, Waco, Fairchild, Stinson, Piper, Taylorcraft, and Sikorsky, among
			 others, as well as some twin engine aircraft, such as the Grumman
			 Widgeon.(17)Most of these aircraft were painted in
			 their civilian prewar colors (red, yellow, or blue, for example) and
			 carried
			 special markings (a blue circle with a white triangle) to identify them as
			 CAP
			 aircraft.(18)Patrols were conducted up to 100 miles off
			 shore, generally with 2 aircraft flying together, in aircraft often
			 equipped
			 with only a compass for navigation and a single radio for communication.(19)Due to the critical nature of the
			 situation, CAP operations were conducted in bad weather as well as good,
			 often
			 when the military was unable to fly, and in all seasons, including the
			 winter,
			 when ditching an aircraft in cold water would likely mean certain death to
			 the
			 aircrew.(20)Personal emergency equipment was often
			 lacking, particularly during early patrols where inner tubes and kapok
			 duck
			 hunter vests were carried as flotation devices, since ocean worthy wet
			 suits,
			 life vests, and life rafts were unavailable.(21)The initial purpose of the Coastal Patrol
			 was to spot submarines, report their position to the military, and force
			 them
			 to dive below the surface, which limited their operating speed and
			 maneuverability and reduced their ability to detect and attack shipping,
			 because attacks against shipping were conducted while the submarines were
			 surfaced.(22)It immediately became apparent that there
			 were opportunities for CAP pilots to attack submarines, such as when a
			 Florida
			 CAP aircrew came across a surfaced submarine that quickly stranded itself
			 on a
			 sand bar. However, the aircrew could not get any assistance from armed
			 military
			 aircraft before the submarine freed itself.(23)Finally, after several instances when the
			 military could not respond in a timely manner, a decision was made by the
			 military to arm CAP aircraft with 50- and 100-pound bombs, and to arm some
			 larger twin-engine aircraft with 325-pound depth charges.(24)The arming of CAP aircraft dramatically
			 changed the mission for these civilian aircrews and resulted in more than
			 57
			 attacks on enemy submarines.(25)While CAP volunteers received $8 a day
			 flight reimbursement for costs incurred, their patrols were accomplished
			 at a
			 great economic cost to many CAP members who—(A)used their own aircraft and other equipment
			 in defense of the Nation;(B)paid for much of their own aircraft
			 maintenance and hangar use; and(C)often lived in the beginning in primitive
			 conditions along the coast, including old barns and chicken coops
			 converted for
			 sleeping.(26)More importantly, the CAP Coastal Patrol
			 service came at the high cost of 26 fatalities, 7 serious injuries, and 90
			 aircraft lost.(27)At the conclusion of the 18-month Coastal
			 Patrol, the heroic CAP aircrews would be credited with—(A)2 submarines possibly damaged or
			 destroyed;(B)57 submarines attacked;(C)82 bombs dropped against submarines;(D)173 radio reports of submarine positions
			 (with a number of credited assists for kills made by military units);(E)17 floating mines reported;(F)36 dead bodies reported;(G)91 vessels in distress reported;(H)363 survivors in distress reported;(I)836 irregularities noted;(J)1,036 special investigations at sea or
			 along the coast;(K)5,684 convoy missions as aerial escorts for
			 Navy ships;(L)86,685 total missions flown;(M)244,600 total flight hours logged;
			 and(N)more than 24,000,000 total miles
			 flown.(28)It is believed that at least one high-level
			 German Navy Officer credited CAP as one reason that submarine attacks
			 moved
			 away from the United States when he concluded that [i]t was because of
			 those damned little red and yellow planes!.(29)The CAP was dismissed from coastal missions
			 with little thanks in August 1943 when the Navy took over the mission
			 completely and ordered CAP to stand down.(30)While the Coastal Patrol was ongoing, CAP
			 was also establishing itself as a vital wartime service to the military,
			 States, and communities nationwide by performing a wide range of missions
			 including, among others—(A)border patrol;(B)forest and fire patrols;(C)military courier flights for mail, repair
			 and replacement parts, and urgent military deliveries;(D)emergency transportation of military
			 personnel;(E)target towing (with live ammunition being
			 fired at the targets and seven lives being lost) and searchlight tracking
			 training missions;(F)missing aircraft and personnel
			 searches;(G)air and ground search and rescue for
			 missing aircraft and personnel;(H)radar and aircraft warning system training
			 flights;(I)aerial inspections of camouflaged military
			 and civilian facilities;(J)aerial inspections of city and town
			 blackout conditions;(K)simulated bombing attacks on cities and
			 facilities to test air defenses and early warning;(L)aerial searches for scrap metal
			 materials;(M)river and lake patrols, including aerial
			 surveys for ice in the Great Lakes;(N)support of war bond drives;(O)management and guard duties at hundreds of
			 airports;(P)support for State and local emergencies
			 such as natural and manmade disasters;(Q)predator control;(R)rescue of livestock during floods and
			 blizzards;(S)recruiting for the Army Air Force;(T)initial flight screening and orientation
			 flights for potential military recruits;(U)mercy missions, including the airlift of
			 plasma to central blood banks;(V)nationwide emergency communications
			 services; and(W)a cadet youth program which provided
			 aviation and military training for tens of thousands.(31)The CAP flew more than 500,000 hours on
			 these additional missions, including—(A)20,500 missions involving target towing
			 (with live ammunition) and gun/searchlight tracking which resulted in 7
			 deaths,
			 5 serious injuries, and the loss of 25 aircraft;(B)a courier service involving 3 major Air
			 Force Commands over a 2-year period carrying more than 3,500,000 pounds of
			 vital cargo and 543 passengers;(C)southern border patrol flying more than
			 30,000 hours and reporting 7,000 unusual sightings including a vehicle
			 (that
			 was apprehended) with 2 enemy agents attempting to enter the country;(D)a week in February 1945 during which CAP
			 units rescued seven missing Army and Navy pilots; and(E)a State in which the CAP flew 790 hours on
			 forest fire patrol missions and reported 576 fires to authorities during a
			 single year.(32)On April 29, 1943, the CAP was transferred
			 to the Army Air Forces, thus beginning its long association with the
			 United
			 States Air Force.(33)Hundreds of CAP-trained women pilots joined
			 military women's units including the Women's Air Force Service Pilots
			 (WASP)
			 program.(34)Many members of the WASP program joined or
			 rejoined the CAP during the post-war period because it provided women
			 opportunities to fly and continue to serve the Nation that were severely
			 lacking elsewhere.(35)Due to the exceptional emphasis on safety,
			 unit and pilot training and discipline, and the organization of the CAP,
			 by the
			 end of the war a total of only 64 CAP members had died in service and only
			 150
			 aircraft had been lost (including its Coastal Patrol losses from early in
			 the
			 war).(36)It is estimated that up to 100,000
			 civilians (including youth in its cadet program) participated in the CAP
			 in a
			 wide range of staff and operational positions, and that CAP aircrews flew
			 a
			 total of approximately 750,000 hours during the war, most of which were in
			 their personal aircraft and often at risk to their lives.(37)After the war, at a CAP dinner for
			 Congress, a quorum of both Houses attended with the Speaker of the House
			 of
			 Representatives and the President thanking CAP for its service.(38)While air medals were issued for some of
			 those participating in the Coastal Patrol, little other recognition was
			 forthcoming for the myriad of services CAP volunteers provided during the
			 war.(39)Despite some misguided efforts to end the
			 CAP at the end of the war, the organization had proved its capabilities to
			 the
			 Nation and strengthened its ties with the Air Force and Congress.(40)In 1946, Congress chartered the CAP as a
			 nonprofit, public service organization and in 1948 made the CAP an
			 Auxiliary of
			 the United States Air Force.(41)Today, the CAP conducts many of the same
			 missions it performed during World War II, including a vital role in
			 homeland
			 security.(42)The CAP’s wartime service was highly
			 unusual and extraordinary, due to the unpaid civilian status of its
			 members,
			 the use of privately owned aircraft and personal funds by many of its
			 members,
			 the myriad of humanitarian and national missions flown for the Nation, and
			 the
			 fact that for 18 months, during a time of great need for the United
			 States, the
			 CAP flew combat-related missions in support of military operations off the
			 Atlantic and Gulf of Mexico coasts.2.Congressional Gold Medal(a)Award(1)AuthorizedThe President pro tempore of the Senate and
			 the Speaker of the House of Representatives shall make appropriate
			 arrangements
			 for the award, on behalf of Congress, of a single gold medal of
			 appropriate
			 design in honor of the World War II members of the Civil Air Patrol
			 collectively, in recognition of the military service and exemplary record
			 of
			 the Civil Air Patrol during World War II.(2)Design and strikingFor the purposes of the award referred to
			 in paragraph (1), the Secretary of the Treasury shall strike the gold
			 medal
			 with suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.(3)Smithsonian institution(A)In generalFollowing the award of the gold medal
			 referred to in paragraph (1) in honor of all of its World War II members
			 of the
			 Civil Air Patrol, the gold medal shall be given to the Smithsonian
			 Institution,
			 where it shall be displayed as appropriate and made available for
			 research.(B)Sense of congressIt is the sense of Congress that the
			 Smithsonian Institution should make the gold medal received under this
			 paragraph available for display elsewhere, particularly at other locations
			 associated with the Civil Air Patrol.(b)Duplicate medalsUnder such regulations as the Secretary may
			 prescribe, the Secretary may strike and sell duplicates in bronze of the
			 gold
			 medal struck under this Act, at a price sufficient to cover the costs of
			 the
			 medals, including labor, materials, dies, use of machinery, and overhead
			 expenses, and amounts received from the sale of such duplicates shall be
			 deposited in the United States Mint Public Enterprise Fund.(c)National medalsMedals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate